 

Exhibit 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of __________, 2020 by and among (i) Biotricity Inc., a Nevada corporation
(the “Company”), and the Purchasers named on Schedule I (each, a “Purchaser”
and, together, the “Purchasers”).

 

RECITALS:

 

WHEREAS, the Purchasers have agreed to purchase from the Company, and the
Company has agreed to sell to the Purchasers, Convertible Promissory Notes (the
“Notes”, convertible into shares of common stock, par value $0.001 per share
(the “Common Stock”) and Warrants (as defined herein) of the Company, on the
terms and conditions set forth in the Subscription Agreement dated as of
_______, 2020 by and among the Company and the Purchasers (the “Securities
Purchase Agreement”); and

 

WHEREAS, it is a condition to the final closing of the transactions contemplated
under those certain Securities Purchase Agreements by and between the Company
and each of the Purchasers (the “Closing”) that the parties hereto enter into
this Agreement to set forth certain rights and obligations of the parties in
connection with the transactions contemplated under the Securities Purchase
Agreement.

 

NOW, THEREFORE, in consideration of the premises set forth above, the mutual
promises and covenants set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Article I

 

DEFINITIONS AND INTERPRETATION

 

Section 1.1 Definitions. Capitalized terms used and not otherwise defined herein
shall have the respective meanings set forth in the Securities Purchase
Agreement. As used in this Agreement, the following capitalized terms shall have
the respective meanings set forth below in this Section 1.1:

 

“Affiliate” means, in respect of a Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person, and (i) in the case of a natural
person, shall include, without limitation, such Person’s spouse, parents,
children, siblings, mother-in-law and father-in-law and brothers and
sisters-in-law, (ii) in the case of a Shareholder, shall include (A) any Person
who holds shares as a nominee for such Shareholder, (B) any shareholder of such
Shareholder, (C) any Person which has a direct or indirect interest in such
Shareholder (including, if applicable, any general partner or limited partner)
or any fund manager thereof; (D) any Person that directly or indirectly
controls, is controlled by, under common control with, or is managed by such
Shareholder or its fund manager, (E) the relatives of any individual referred to
in (B) above, and (F) any trust controlled by or held for the benefit of such
individuals. For the purpose of this definition, “control” (and correlative
terms) shall mean the direct or indirect power, whether by contract, equity
ownership or otherwise, to direct the policies or management of a Person,
provided that the direct or indirect ownership of 25% or more of the voting
power of a Person is deemed to constitute control of that Person.

 



 

 

 

“Articles of Incorporation” means the Company’s Articles of Incorporation,
together with any and all amendments and subsequent restatements thereto.

 

“beneficial ownership” or similar terms mean beneficial ownership as defined
under Rule 13d-3 under the Exchange Act.

 

“Board” and “Board of Directors” means the Board of Directors of the Company.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.

 

“Commission” means the United States Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act or other
governmental agency administering the securities laws in the jurisdiction in
which the Company’s securities are registered or being registered.

 

“Director(s)” means the members of the Board.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Permitted Transfer” means a transfer of Subject Securities: (a) not involving a
change in beneficial ownership, (b) in transactions involving the distribution
without consideration of the Subject Securities by the holder to any of its
partners, members, or retired partners or members, or to the estate of any of
its partners or members or retired partners or members, (c) in transactions in
compliance with Rule 144 promulgated under the Securities Act (“Rule 144”), (d)
by members that are entities to affiliated entities or funds, and (e) to the
Company by any holder of the Subject Securities pursuant to the Company’s
repurchase option set forth in any agreement entered into as of or after the
date hereof if such agreement is approved by a majority of the Board or a
committee of the Board.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, or other entity.

 

“Placement Agent” means Paulson Investment Company, Inc.

 

“Prospectus” means (i) the prospectus included in any registration statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
registration statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the Securities Act.

 



2

 

 

“register,” “registered” and “registration” means (i) a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement, or (ii) in the context of a public offering in a jurisdiction other
than the United States, a registration, qualification or filing under the
applicable securities laws of such other jurisdiction.

 

(a) “Registrable Securities” means (i) the Subject Securities, and (ii) shares
of the Common Stock of the Company issued as a dividend or other distribution
with respect to, or in exchange for or in replacement of, any of the Subject
Securities, directly, or indirectly, whether by merger, amendment to the
Articles of Incorporation, stock split, dividend, recapitalization, or
otherwise. Notwithstanding the foregoing, “Registrable Securities” shall not
include any Registrable Securities that have previously been registered and
remain subject to a currently effective registration statement or sold by a
Person in a transaction in which rights under Article II are not assigned in
accordance with this Agreement or any Registrable Securities sold in a public
offering, whether sold pursuant to Rule 144, or in a registered offering, or
otherwise, or any Registrable Securities which may be sold pursuant to Rule 144
without volume limitation.

 

“Registration Expenses” means all reasonable expenses incurred by the Company in
complying with Section 2.4 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
the expense of any special audits incident to or required by any such
registration , and any fee charged by any depositary bank, transfer agent or
share registrar, but excluding Selling Expenses and any fees or expenses of
counsel to the Purchasers.

 

“Restricted Securities” means the securities of the Company required to bear the
legend set forth in Section 2.2 hereof.

 

“securities” means, with respect to the Company, any shares of Common Stock,
equity interest, shares of any class in the share capital (common, preferred or
otherwise) and any convertible securities, options, warrants and any other type
of equity or equity-linked securities convertible, exercisable or exchangeable
for any such equity interest or shares of any class in the share capital of the
Company.

 

“Securities Act” and “Act” means the Securities Act of 1933, as amended from
time to time.

 

“Selling Expenses” means all underwriting discounts and selling commissions.

 

“Shareholder” means a Person who holds the Subject Securities from time to time.

 

“Subject Securities” means the shares of the Common Stock issued to the
Purchasers upon the conversion of the Notes and the Warrant Shares.

 

“Transaction Documents” means this Agreement, the Securities Purchase Agreement,
the Notes, the Warrants and each of the other agreements and documents entered
into or delivered by the parties hereto in connection with the transactions
contemplated hereby or thereby.

 

“Trigger Date” means the earlier of (1) the Maturity Date of the Notes (as
defined in the Notes) and (2) the issuance of Common Stock pursuant to an
Automatic Conversion as provided in the Notes.

 



3

 

 

“Warrant” means the warrant to purchase shares of Common Stock issued to the
Purchaser pursuant to the Securities Purchase Agreement.

 

“Warrant Shares” means (1) the shares of Common Stock issuable to the holder of
a Warrant upon the exercise of the Warrant and (2) the shares of Common Stock
issuable to the Placement Agent upon exercise of the Placement Agent Warrant.

 

Section 1.2 Interpretation and Rules of Construction. In this Agreement, except
to the extent otherwise provided or that the context otherwise requires:

 

(a) when a reference is made in this Agreement to an Article or Section, such
reference is to an Article or Section of this Agreement;

 

(b) the headings for this Agreement are for reference purposes only and do not
affect in any way the meaning or interpretation of this Agreement;

 

(c) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

 

(d) all terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

 

(e) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms; and

 

(f) references to a Person are also to its successors and permitted assigns.

 

Article II
TRANSFER RESTRICTIONS; REGISTRATION RIGHTS

 

Section 2.1 Transfer Restrictions

 

The Restricted Securities (including the Subject Securities) shall not be sold,
assigned, transferred or pledged except (i) pursuant to an effective
registration statement, (ii) pursuant to Rule 144 of the Securities Act, or
(iii) upon the conditions specified in this Article II, which conditions are
intended to, inter alia, ensure compliance with the provisions of applicable
securities laws. Each Purchaser will cause any proposed purchaser, assignee,
transferee or pledgee of any such Restricted Securities held by such holder to
agree in writing to take and hold such securities subject to the provisions and
upon the conditions specified in this Agreement.

 



4

 

 

Section 2.2 Restrictive Legend; Execution by the Company.

 

(a) Each certificate (if any) representing the Subject Securities and Warrants,
and any replacement securities issued in respect of the Subject Securities,
shall (unless otherwise permitted by the provisions of Section 2.3 below) be
stamped or otherwise imprinted with legends substantially in the following form
(in addition to any legend required under applicable federal, state, local or
non-United States law):

 

(i) “THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT
RELATING THERETO IS IN EFFECT UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS. ANY ATTEMPT TO
TRANSFER, SELL, OFFER TO SELL, PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF THIS
INSTRUMENT IN VIOLATION OF THESE RESTRICTIONS SHALL BE VOID.”

 

(ii) “THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE SUBJECT TO AND MAY ONLY
BE SOLD, DISPOSED OF OR OTHERWISE TRANSFERRED IN COMPLIANCE WITH THE
REGISTRATION RIGHTS AGREEMENT, DATED [_________], 2020 AND THE SUBSCRIPTION
AGREEMENT, DATED [_________], 2020, ENTERED INTO BY THE HOLDER OF THESE
SECURITIES AND THE COMPANY. COPIES OF SUCH AGREEMENTS ARE ON FILE AT THE
PRINCIPAL OFFICE OF THE COMPANY. THESE RESTRICTIONS ARE BINDING ON TRANSFEREES
OF THESE SECURITIES. BY ACCEPTING ANY INTEREST IN SUCH SECURITIES, THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF SAID AGREEMENTS AS APPLICABLE.”

 

(b) The Purchasers consent to the Company making a notation on its records and
giving instructions to any transfer agent of the Restricted Securities in order
to implement the restrictions on transfer established in this Section 2.2.

 

(c) The Company agrees that it will cause the instruments evidencing the shares
of the Common Stock, Warrants and Warrant Shares to bear the legend required by
this Section 2.2, and it shall supply, free of charge, a copy of this Agreement
to any holder of an instrument evidencing securities containing such legend upon
written request from such holder to the Company at its principal office. The
parties hereto do hereby agree that the failure to cause the instruments
evidencing the appropriate securities to bear the legend required by this
Section 2.2 and/or failure of the Company to supply, free of charge, a copy of
this Agreement as provided under this Section 2.2 shall not affect the validity
or enforcement of this Agreement.

 



5

 

 

Section 2.3 Notice of Proposed Transfers. The holder of each Subject Security
and Warrant, by acceptance thereof, agrees to comply in all respects with the
provisions of this Section 2.3. Prior to any proposed sale, assignment, transfer
or pledge of any Subject Securities or Warrant, each Purchaser shall give
written notice to the Company of such Purchaser’s intention to effect such
transfer, sale, assignment or pledge. Each such notice shall describe the manner
and circumstances of the proposed transfer, sale, assignment or pledge in
sufficient detail (stating at a minimum the name and address of the transferee
and identifying the securities of the Company being transferred), and if
reasonably requested by the Company, shall be accompanied, at the Purchaser’s
expense, by either (a) a written opinion of legal counsel who shall be, and
whose legal opinion shall be, reasonably satisfactory to the Company addressed
to the Company, to the effect that the proposed transfer of the Subject
Securities and/or Warrant may be effected without registration under the
Securities Act, or (b) a “no action” letter from the Commission to the effect
that the transfer of such securities without registration will not result in a
recommendation by the staff of the Commission that action be taken with respect
thereto, whereupon the holder of such specific securities shall be entitled to
transfer such securities in accordance with the terms of the notice delivered by
the holder to the Company; provided that, the requirements of subsections 2.3(a)
and (b) above shall not apply to Permitted Transfers. For the avoidance of
doubt, it shall not be reasonable for the Company to request that a notice be
accompanied by any such opinion or “no action” letter if, among other things,
both the transferor and the transferee have certified in writing that each of
them is not a U.S. Person (as defined under Rule 902 of Regulation S promulgated
under the Securities Act). Notwithstanding the foregoing exceptions to the
requirements of this Section 2.3 for Permitted Transfers, all transferees shall
be bound by the obligations of the transferor in this Agreement. Each
certificate evidencing the Restricted Securities transferred as above provided
shall bear the appropriate restrictive legends set forth in Section 2.2 above,
except (i) if such transfer is made pursuant to Rule 144, (ii) is sold pursuant
to the Registration Statement and/or (iii) if in the opinion of counsel for such
holder and the Company such legend is not required in order to establish
compliance with any provision of the Securities Act.

 

Section 2.4 Registration.

 

(a) Promptly following the Trigger Date(subject to 2.4(c) below, but no later
than 90 days after the Trigger Date (the “Filing Deadline”), the Company shall
prepare and file with the Commission one registration statement on Form S-3 (or,
if Form S-3 is not then available to the Company, on Form S-1) (the
“Registration Statement”) covering the resale of the Registrable Securities.
Subject to any Commission comments, such Registration Statement shall include
the plan of distribution attached hereto as Exhibit A; provided, however, that
no Purchaser shall be named as an “underwriter” in the Registration Statement
without such Purchaser’s prior written consent. The Registration Statement (and
each amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided to the Purchasers and their respective
counsel for comment not less than three Business Days prior to its filing or
other submission to the Commission.

 

(b) Expenses. The Company shall pay all Registration Expenses incurred in
connection with the registration of the Registrable Securities to be effected
pursuant to this Section 2.4. Each Purchaser shall bear its own Selling Expenses
incurred in connection with the sale of such Purchasers’ shares sold under the
Registration Statement.

 

(c) Deferral. Notwithstanding the foregoing, if the Company shall furnish to the
Purchasers a certificate signed by the Chief Executive Officer of the Company
stating that in the good faith judgment of the Board or a committee of the
Board, it would be materially detrimental to the Company and its shareholders
for such Registration Statement to be filed, then the Company shall have the
right to defer such filing for a period of not more than 90 days; provided,
however, that the Company may not utilize this right more than once; provided,
further that during such 90-day period, the Company shall not file any
registration statement pertaining to the public offering of any other securities
of the Company.

 



6

 

 

Section 2.5 Effectiveness.

 

(a) The Company shall use its best efforts to have the Registration Statement
declared effective as soon as practicable. The Company shall notify the
Purchasers by Email as promptly as practicable, and in any event, within 24
hours, after any Registration Statement is declared effective and shall if
requested in writing by the Purchaser provide the Purchasers with copies of any
related Prospectus to be used in connection with the sale or other disposition
of the Registrable Securities covered thereby. If (A) a Registration Statement
covering the Registrable Securities is not declared effective by the Commission
prior to the earlier of (i) five Business Days after the Commission shall have
informed the Company that no review of the Registration Statement will be made
or that the Commission has no further comments on the Registration Statement; or
(ii) the 90th day after the Trigger Date (the 150th day if the Commission
reviews the Registration Statement), or (B) after a Registration Statement has
been declared effective by the Commission (the “Effectiveness Deadline”), sales
cannot be made continuously pursuant to such Registration Statement for any
reason (including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement), each such event shall constitute
a “Default” for purposes hereof, provided that a Purchaser has submitted a
written notice of Default to the Company with respect to such Purchaser. In the
event that a Default occurs, then, in addition to any other rights the
Purchasers may have hereunder or under applicable law, commencing on the date
the Default first occurred, and on each one month anniversary thereafter until
the applicable Default is cured (each, a “Default Payment Date”), the Company
shall pay to each Purchaser who request in writing to the Company (the
Liquidated Damages Notice”) provided such notice is provided to the Company
within three days of the Default Payment Date an amount in cash, as liquidated
damages and not as a penalty (“Liquidated Damages”), equal to 1.0% of the
aggregate purchase price paid by such Purchaser for Notes and Warrants under the
Securities Purchase Agreement for any Registrable Securities then held by such
Purchaser on the applicable Default Payment Date. The parties hereto agree that
in no event shall the aggregate amount of Liquidated Damages payable to the
Purchasers exceed, in the aggregate, 25%for all Purchasers to be paid pro-rata
according to their aggregate investment amount to the Purchasers who have
properly submitted the Liquidated Damages Notice For avoidance of doubt the
Company shall not be liable for more than a total of 25% pursuant to this
Section.

 



7

 

 

(b) Rule 415; Cutback. If at any time the Commission takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 (the “Rule 415 Cutback”) under the Securities Act or
requires any Purchaser to be named as an “underwriter”, the Company shall use
its best efforts to persuade the Commission that the offering contemplated by
the Registration Statement is a valid secondary offering and not an offering “by
or on behalf of the issuer” as defined in Rule 415 and that no Purchaser is an
“underwriter”. The Purchasers shall have the right to participate or at
Purchaser’s expense have their counsel participate in any meetings or
discussions with the Commission regarding the Commission’s position and to
comment or have their counsel comment on any written submission made to the
Commission with respect thereto. No written submission shall be made to the
Commission to which any Purchaser’s counsel reasonably objects. In the event
that, despite the Company’s best efforts and compliance with the terms of this
Section 2.5(b), the Commission refuses to alter its position, the Company shall
(i) remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
Commission may require to assure the Company’s compliance with the requirements
of Rule 415 (collectively, the “Commission Restrictions”); provided, however,
that the Company shall not agree to name any Purchaser as an “underwriter” in
such Registration Statement without the prior written consent of such Purchaser.
If and to the extent permitted by the Commission, the Cut-Back Shares shall be
allocated among the Purchasers on a pro rata basis, in proportion to their
respective Registrable Securities purchased pursuant to the Securities Purchase
Agreement. No Liquidated Damages shall accrue as to any Cut Back Shares until
such date as the Company is able to effect the registration of such Cut Back
Shares in accordance with any Commission Restrictions (such date, the
“Restriction Termination Date” of such Cut Back Shares). During the time that
the Company is engaging with the Commission regarding the Rule 415 Cutback no
Liquidated Damages shall accrue pursuant to this Agreement and applicable time
periods for the Registration Statement to be declared effective by the
Commission shall be extended by the number of days the Company is engaging with
the Commission regarding the Rule 415 Cutback. From and after the Restriction
Termination Date applicable to any Cut Back Shares, all of the provisions of
this Article II (including the Liquidated Damages provisions) shall again be
applicable to such Cut Back Shares; provided, however, that (i) the Filing
Deadline for the Registration Statement including such Cut Back Shares shall be
twenty (20) Business Days after such Restriction Termination Date, and (ii) the
date by which the Company is required to obtain effectiveness with respect to
such Cut Back Shares shall be the 90th day immediately after the Restriction
Termination Date. For the avoidance of doubt, for purposes of this Section
2.5(b), the term “best efforts” shall not require the Company to institute or
maintain any action, suit or proceeding against the Commission or any member of
the Staff of the Commission.

 

Section 2.6 Rights to Piggyback Registration.

 

(a) If, at any time following the Trigger Date, any Registrable Securities
remain outstanding for which (A) there is not one or more effective registration
statements covering all of the Registrable Securities and (B) the Company
proposes for any reason to register any shares of Common Stock or securities
convertible into Common Stock under the Securities Act (other than pursuant to a
registration statement on Form S-4 or Form S-8 (or a similar or successor form))
with respect to an offering by the Company for its own account or for the
account of any of its stockholders, it shall at each such time promptly give
written notice to the holders of the Registrable Securities of its intention to
do so (but in no event less than 30 days before the anticipated filing date)
and, to the extent permitted under the provisions of Rule 415 under the
Securities Act, include in such registration all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within 15 days after receipt of the Company’s notice (a “Piggyback
Registration”). Such notice shall offer the holders of the Registrable
Securities the opportunity to register such number of shares of Registrable
Securities as each such holder may request (subject to Rule 415 under the
Securities Act)t to Rand shall indicate the intended method of distribution of
such Registrable Securities.

 



8

 

 

(b) Notwithstanding the foregoing, (A) if such registration involves an
underwritten public offering, the Purchasers must sell their Registrable
Securities to, if applicable, the underwriter(s) at the same price and subject
to the same underwriting discounts and commissions that apply to the other
securities sold in such offering (it being acknowledged that the Company shall
be responsible for other expenses as set forth in Section 2.4(b)) and subject to
the Purchasers entering into customary underwriting documentation for selling
stockholders in an underwritten public offering, and (B) if, at any time after
giving written notice of its intention to register any Registrable Securities
pursuant to Section 2.6(a) and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to cause such registration statement to become
effective under the Securities Act, the Company shall deliver written notice to
the Purchasers and, thereupon, shall be relieved of its obligation to register
any Registrable Securities in connection with such registration; provided,
however, that nothing contained in this Section 2.6(b) shall limit the Company’s
liabilities and/or obligations under this Agreement, including, without
limitation, the obligation to pay Liquidated Damages under Section 2.5. If the
managing underwriter(s) for the underwritten public offering advise the Company
that the number of shares proposed to be included in the offering exceeds the
number that can reasonably be sold in the offering, then the shares to be
included in such offering shall be allocated, first, to the account of the
Company, in the event that the public offering relates to a primary offering by
or on behalf of the Company, or, if the offering is being made pursuant to a
demand registration right granted to one or more holders of Common Stock, such
holders, second, to the Purchasers (proportionally), and third, to any other
holder of Common Stock having the right to include its shares in such offering.

 

Section 2.7 Obligations of the Company.

 

Whenever required to effect the registration of any Registrable Securities under
this Agreement, the Company shall keep the Purchasers advised in writing as to
the initiation of such registration and as to the completion thereof, and shall,
at its expense promptly:

 

(a) Registration Statement. Prepare and file with the Commission a registration
statement with respect to such Registrable Securities and use its best efforts
to cause such registration statement to become effective, and keep any such
registration statement effective until the earlier of the date that Purchasers
have completed the distribution of the Registrable Securities or one year from
the date of an effective registration statement.

 

(b) Amendments and Supplements. Prepare and file with the Commission such
amendments and supplements to the registration statement and the Prospectus used
in connection with such registration statement as may be necessary to comply
with the provisions of the Securities Act or other applicable securities laws
with respect to the disposition of all securities covered by such registration
statement.

 

(c) Registration Statements and Prospectuses. Furnish to the Purchasers such
number of copies of registration statements and Prospectuses, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act or other applicable securities laws, and such other documents as it may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by it that are included in such registration.

 



9

 

 

(d) Blue Sky. Use its best efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the Purchasers,
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions.

 

(e) Notification. Notify the Purchasers at any time when a Prospectus relating
to its Registrable Securities (i) is no longer able to be used to offer or sell
the Registrable Securities; (ii) is required to be delivered under the
Securities Act or other applicable securities laws; and (iii) includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing.

 

(f) Listing on Securities Exchange(s). Cause all such Registrable Securities
registered pursuant hereto to be listed on each securities exchange or
nationally recognized quotation system on which similar securities issued by the
Company are then listed if required by the rules of such exchange or quotation
system.

 

Section 2.8 Furnish Information.

 

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to Section 2.4 with respect to the Registrable Securities of the
Purchasers, that each Purchaser shall furnish to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of such Registrable Securities as shall be reasonably requested
in writing by the Company to timely effect the registration of its Registrable
Securities. The failure of any Purchaser to timely provide such information
shall result in such Purchaser’s shares being excluded from the Registration
Statement, and shall not delay the Company’s filing of the Registration
Statement from any other holder.

 

Section 2.9 Indemnification.

 

The following indemnification provisions shall apply in the event any
Registrable Securities are included in a registration statement under Section
2.4:

 

(a) By the Company. To the extent permitted by law, the Company will indemnify
and hold harmless each Purchaser, and the partners, officers, directors,
employees, trustees and legal counsel of each Purchaser and each Person, if any,
who controls the Purchaser within the meaning of Section 15 of the Securities
Act against any expenses, losses, claims, damages, or liabilities (joint or
several) (or actions in respect thereof) to which they may become subject under
the Securities Act, the Exchange Act or other applicable law, insofar as such
expenses, losses, claims, damages, or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (each a “Violation”):

 

(i) any untrue statement or alleged untrue statement of a material fact
contained or incorporated by reference in any registration statement, offering
circular, Prospectus or other document, or any amendments or supplements
thereto;

 

(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading; or

 



10

 

 

(iii) any violation or alleged violation of the Securities Act, the Exchange
Act, any federal or state or foreign securities law or any rule or regulation
promulgated under the Securities Act, the Exchange Act or other applicable
securities law in connection with the offering covered by such registration
statement; and the Company will reimburse the Purchasers, and their respective
partners, officers, directors, employees, legal counsel or controlling Person
for any legal or other expenses reasonably incurred by them, as incurred, in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this Section 2.9(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld),
nor shall the Company be liable in any such case for any such loss, claim,
damage, liability or action to the extent that it arises out of or is based upon
a Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
a Purchaser, underwriter or controlling Person of a Purchaser.

 

(b) By Purchasers. To the extent permitted by law, each Purchaser will indemnify
and hold harmless the Company and the partners, officers, Directors, employees,
trustees and legal counsel of the Company and each Person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act, and any
other Shareholder selling securities under such registration statement or any of
such other Shareholder’s partners, directors, officers, employees, trustees and
legal counsel of such Shareholder and each Person, if any, who controls such
Shareholder within the meaning of Section 15 of the Securities Act, against any
expenses, losses, claims, damages or liabilities (joint or several) (or actions
in respect thereof) to which the Company or any such director, officer,
employee, trustee, legal counsel, controlling Person or other such Shareholder,
partner or director, officer, employee or controlling Person of such other
Shareholder may become subject under the Securities Act, the Exchange Act or
other applicable law, insofar as such expenses, losses, claims, damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by such Purchaser to the Company expressly for inclusion in the
registration statement or Prospectus or amendment or supplement thereto, which
constituted by the Purchaser an untrue statement of a material fact or any
omission of a material fact required to be stated in the registration statement
or Prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading: and such Purchaser will
reimburse any legal or other expenses reasonably incurred by the Company or any
such Director, officer, employee, controlling Person or other Shareholder,
partner, officer, employee, director or controlling Person of such other
Shareholder in connection with investigating or defending any such loss, claim,
damage, liability or action: provided, however, that the indemnity agreement
contained in this Section 2.9(b) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of such Purchaser, which consent shall not be
unreasonably withheld. For the avoidance of doubt, each Purchaser’s
indemnification obligations pursuant to this Section are several and not joint.

 



11

 

 

(c) Notice. Promptly after receipt by an indemnified party under this Section
2.9 of notice of the commencement of any claim or action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 2.9, deliver to
the indemnifying party a written notice of the commencement thereof (a “Claim
Notice”) and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume the defense thereof with counsel
mutually satisfactory to the parties; provided, however, that an indemnified
party shall have the right to retain its own counsel, with the reasonable fees
and expenses to be paid by the indemnifying party (i) during the period from the
delivery of a Claim Notice until retention of counsel by the indemnifying party;
and (ii) if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to conflict of interests
between such indemnified party and any other party represented by such counsel
in such proceeding. The failure to deliver written notice to the indemnifying
party within a reasonable time of the commencement of any such action shall
relieve such indemnifying party of liability to the indemnified party under this
Section 2.9 to the extent the indemnifying party is prejudiced as a result
thereof, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 2.9.

 

(d) Contribution. In order to provide for just and equitable contribution to
joint liability under the Securities Act in any case in which either (i) a
Purchaser exercising rights under this Agreement, or any controlling Person of
any Purchaser, makes a claim for indemnification pursuant to this Section 2.9
but it is judicially determined (by the entry of a final judgment or decree by a
court of competent jurisdiction and the expiration of time to appeal or the
denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 2.9 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any Purchaser or any such controlling Person in
circumstances for which indemnification is provided under this Section 2.9;
then, and in each such case, the Company and the Purchasers will contribute to
the aggregate losses, claims, damages or liabilities to which they may be
subject (after contribution from others) in such proportion so that each
Purchaser is responsible for the portion represented by the percentage that the
public offering price of its Registrable Securities offered by and sold under
the registration statement bears to the public offering price of all securities
offered by and sold under such registration statement, and the Company and any
other selling Shareholders are responsible for the remaining portion; provided,
however, that, in any such case: (A) no Purchaser will be required to contribute
any amount in excess of the net proceeds received by such Purchaser from the
public offering price of all such Registrable Securities offered and sold by
such Purchaser pursuant to such registration statement; and (B) no Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

(e) Survival. The obligations of the Company and the Purchasers under this
Section 2.9 shall survive until the fifth anniversary of the completion of any
offering of Registrable Securities pursuant to a registration statement,
regardless of the expiration of any statutes of limitation or extensions of such
statutes.

 



12

 

 

Section 2.10 Rule 144 Reporting.

 

With a view to making available to the Purchasers the benefits of certain rules
and regulations of the Commission which may permit the sale of the Restricted
Securities to the public without registration, the Company agrees to use its
best efforts to:

 

(a) Make and keep public information available, as those terms are understood
and defined in Rule 144 or any similar or analogous rule promulgated under the
Securities Act, at all times after the effective date of the first registration
filed by the Company for an offering of its securities to the general public;

 

(b) File with the Commission, in a timely manner, all reports and other
documents required of the Company under the Securities Act or the Exchange Act,
at all times after the effective date of the first registration under the
Securities Act filed by the Company; and

 

(c) So long as a Purchaser owns any Restricted Securities, furnish to such
Purchaser forthwith upon request, (i) a written statement by the Company as to
its compliance with the reporting requirements of said Rule 144, and of the
Exchange Act (at any time after it has become subject to such reporting
requirements), (ii) a copy of the most recent annual, interim, quarterly or
other report of the Company, and (iii) such other reports and documents as such
Purchaser may reasonably request in availing itself of any rule or regulation of
the Commission allowing it to sell any such securities without registration.

 

Article III
GENERAL PROVISIONS

 

Section 3.1 Confidentiality. Each party hereto hereby agrees that it will, and
will cause its respective Affiliates and its and their respective
representatives to, hold in strict confidence any non-public records, books,
contracts, instruments, computer data and other data and information concerning
the other parties hereto, whether in written, verbal, graphic, electronic or any
other form provided by any party hereto (except to the extent that such
information has been (a) previously known by such party on a non-confidential
basis from a source other than the other parties hereto or its representatives,
provided that, to such party’s knowledge, such source is not prohibited from
disclosing such information to such party or its representatives by a
contractual, legal or fiduciary obligation to the other parties hereto or its
representatives, (b) in the public domain through no breach of this Agreement by
such party, (c) independently developed by such party or on its behalf as
evidenced by contemporaneous documentation, or (d) later lawfully acquired from
other sources) (the “Confidential Information”). In the event that a party
hereto is requested or required by law, governmental authority, rules of stock
exchanges, or other applicable judicial or governmental order to disclose any
Confidential Information concerning any of the other parties hereto, such party
shall, to the extent legally permissible, notify the other party prior to making
any such disclosure by providing the other party with the text of the disclosure
requirement and draft disclosure at least 24 hours prior to making any such
disclosure, and, if requested by another party, assist such other party to limit
or minimize such disclosure. For the avoidance of doubt, nothing in this Section
3.1 shall prevent the use of information expressly provided for inclusion in the
Registration Statement to be included in any registration statement required to
be filed under this Registration Rights Agreement.

 



13

 

 

Section 3.2 Termination. Unless expressly provided otherwise herein, in addition
to the other termination provisions in this Agreement, this Agreement shall
terminate, and have no further force and effect, upon the earliest of: (a) a
written agreement to that effect, signed by all parties hereto, (b) the date
following the Trigger Date on which the Purchasers no longer hold any
Registrable Securities; provided that, notwithstanding the foregoing, Article II
shall survive any termination of this Agreement until the specific provisions
thereof terminate in accordance with their express terms or (c) and
notwithstanding anything to the contrary in this Agreement, when the initial
Registration Statement filed pursuant to this Agreement has been declared
effective by the Commission and for one year from the date of the effectiveness
of the initial Registration Statement at which time no registration rights shall
be available under this Agreement and the Company will no longer have to file or
maintain any registration statements under this Agreement and the Company
obligations under this Agreement shall be immediately terminated.

 

Section 3.3 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission and electronic
mail transmission (“Email”), so long as a receipt of such Email is requested and
received) and shall be given:

 

If to the Company to:  

Biotricty Inc.

275 Shoreline Drive, Suite 150

Redwood City, California 94065

Telephone: (650) 832-1626

Attention: Waqaas Al-Siddiq

Email:

      With copies to:  

Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Floor

New York, New York 10036

Facsimile No.: (212) 930-9725

Attention: Gregory Sichenzia

E-mail:

 

If to any Purchaser, to its address set forth on Schedule 3.3.

 

A party may change or supplement the addresses given above, or designate
additional addresses, for the purposes of this Section 3.3 by giving the other
parties written notice of the new address in the manner set forth above.

 

Section 3.4 Entire Agreement. This Agreement and the other Transaction
Documents, together with all the schedules and exhibits hereto and thereto and
the certificates and other written instruments delivered in connection therewith
from time to time on and following the date hereof, constitute and contain the
entire agreement and understanding of the parties with respect to the subject
matter hereof and thereof, and supersede any and all prior negotiations,
correspondence, agreements, understandings, duties or obligations between the
parties respecting the subject matter hereof and thereof. Each party expressly
represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement
and the other Transaction Documents.

 



14

 

 

Section 3.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflict of
law principles.

 

Section 3.6 Dispute Resolution. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement (whether brought against a party hereto or its
respective Affiliates, directors, officers, stockholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such action or proceeding is improper or is
an inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
action or proceeding by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. EACH OF THE PARTIES HERETO
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

Section 3.7 Severability. If any provision of this Agreement is found to be
invalid or unenforceable, then such provision shall be construed, to the extent
feasible, so as to render the provision enforceable and to provide for the
consummation of the transactions contemplated hereby on substantially the same
terms as originally set forth herein, and if no feasible interpretation would
save such provision, it shall be severed from the remainder of this Agreement,
which shall remain in full force and effect unless the severed provision is
essential to the rights or benefits intended by the parties. In such event, the
parties shall use their best efforts to negotiate, in good faith, a substitute,
valid and enforceable provision or agreement, which most nearly effects the
parties’ intent in entering into this Agreement.

 

Section 3.8 Assignments and Transfers; No Third-Party Beneficiaries. Except as
otherwise provided herein, this Agreement and the rights and obligations of the
Company and the Purchasers hereunder shall inure to the benefit of, and be
binding upon, their respective successors and permitted assigns and legal
representatives, but shall not otherwise be for the benefit of any third party.
Except in the case of a Permitted Transfer effected in accordance with Section
2.3, no Purchaser may assign any of its rights under this Agreement without the
prior written consent of the Company; provided, however, that it shall be a
condition precedent to the assignment of any of the aforementioned rights of the
Purchasers that any transferee in a Permitted Transfer or any other Person to
which the Company has consented to the transfer of such rights shall execute and
deliver to the Company and such Purchaser a Deed of Adherence (in the same form
and substance as set out in Exhibit B hereto); and provided further, such
transfer shall be subject to any additional requirements of applicable law or
otherwise contained herein.

 



15

 

 

Section 3.9 Construction. Each of the parties hereto has participated in the
drafting and negotiation of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement must be construed as if it is
drafted by all the parties hereto and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement.

 

Section 3.10 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto. A facsimile or “PDF” signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original.

 

Section 3.11 Aggregation of Shares. All Subject Securities held or acquired by a
Purchaser and/or its Permitted Transferees shall be aggregated together for the
purpose of determining the availability of any rights of such Purchaser under
this Agreement.

 

Section 3.12 Specific Performance. The parties hereto acknowledge and agree
irreparable harm may occur for which money damages would not be an adequate
remedy in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that, in addition to any other remedies at law or in
equity, the parties to this Agreement shall be entitled to injunction to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement without posting any bond or other undertaking.

 

Section 3.13 Amendment; Waiver. This Agreement may be amended, modified or
supplemented only by a written instrument duly executed by the holders of at
least a majority of the Registerable Securities . The observance of any
provision in this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by the written consent
of the party against whom such waiver is to be effective. Any amendment or
waiver effected in accordance with this Section 3.13 shall be binding upon the
parties hereto and their respective successors and assigns. It is agreed that no
delay or omission to exercise any right, power or remedy accruing to any party,
upon any breach, default or noncompliance by another party under this Agreement,
shall impair any such right, power or remedy, nor shall it be construed to be a
waiver of any such breach, default or noncompliance, or any acquiescence
therein, or of or in any similar breach, default or noncompliance thereafter
occurring.

 

Section 3.14 Public Announcements. Without limiting any other provision of this
Agreement, the parties hereto, to the extent permitted by applicable law, will
consult with each other before issuance, and provide each other the opportunity
to review, comment upon and agree on any press release or public statement with
respect to this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby and the ongoing business relationship among the
parties. The parties hereto will not issue any such press release or make any
such public statement without the prior written consent of the other party,
except as may be required by law or any listing agreement with or requirement of
the applicable securities exchange, provided that the disclosing party shall, to
the extent permitted by applicable law or any listing agreement with or
requirement of the applicable securities exchange, and if reasonably
practicable, inform the other parties about the disclosure to be made pursuant
to such requirements prior to the disclosure.

 

[Signature Pages Follow]

 



16

 

 

IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Agreement as of the date and year first above
written.

 

  BIOTRICITY INC.         By:                      Name:     Title:  

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Agreement as of the date and year first above
written.

 

  By:     Name:     Title:  

 

  By:     Name:     Title:  

 

  By:     Name:     Title:  

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

SCHEDULE 3.3

 

ADDRESSES FOR NOTICES TO INVESTORS

 

(a) Notices to [Purchaser]:

 

[Address]
Attn: [__]

email: [__]

 

(b) Notices to [Purchaser]:

 

[Address]
Attn: [__]

email: [__]

 

(c) Notices to [Purchaser]:

 

[Address]
Attn: [__]

email: [__]

 



 

 

 

Exhibit A

 

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock
received after the date of this prospectus from a selling stockholder as a gift,
pledge, partnership distribution or other transfer, may, from time to time,
sell, transfer or otherwise dispose of any or all of their shares of common
stock on any stock exchange, market or trading facility on which the shares are
traded or in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares:

 

  ‒ ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;         ‒ block trades in which the broker-dealer will
attempt to sell the shares as agent, but may position and resell a portion of
the block as principal to facilitate the transaction;         ‒ purchases by a
broker-dealer as principal and resale by the broker-dealer for its account;    
    ‒ an exchange distribution in accordance with the rules of the applicable
exchange;         ‒ privately negotiated transactions;         ‒ short sales
effected after the date the registration statement of which this prospectus is a
part is declared effective by the Commission;         ‒ through the writing or
settlement of options or other hedging transactions, whether through an options
exchange or otherwise;         ‒ broker-dealers may agree with the selling
stockholders to sell a specified number of such shares at a stipulated price per
share;         ‒ the in-kind distribution of the shares by an investment fund to
its limited partners, members or other equity holders;         ‒ a combination
of any such methods of sale; and         ‒ any other method permitted by
applicable law.

 



 

 

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock, the selling stockholders may
enter into hedging transactions with broker-dealers or other financial
institutions, which may in turn engage in short sales of the common stock in the
course of hedging the positions they assume. To the extent permitted by
applicable securities laws, the selling stockholders may also sell shares of our
common stock short and deliver these securities to close out their short
positions, or loan or pledge the common stock to broker-dealers that in turn may
sell these securities. The selling stockholders may also enter into option or
other transactions with broker-dealers or other financial institutions or the
creation of one or more derivative securities which require the delivery to such
broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, provided
that they meet the criteria and conform to the requirements of that rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock may be “underwriters” within the
meaning of Section 2(a)(11) of the Securities Act. Any discounts, commissions,
concessions or profit they earn on any resale of the shares may be underwriting
discounts and commissions under the Securities Act. Selling stockholders who are
“underwriters” within the meaning of Section 2(a)(11) of the Securities Act will
be subject to the prospectus delivery requirements of the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until such time as all of
the shares covered by this prospectus have been disposed of pursuant to and in
accordance with the registration statement or otherwise.

 



 

 

 

EXHIBIT B

 

FORM OF DEED OF ADHERENCE

 

THIS DEED is made the          day of              20[  ] by [  ] of [  ] (the
“Permitted Transferee”) and is supplemental to the Registration Rights Agreement
dated [  ], 20[  ] made among Biotricity Inc. (the “Company”), and certain
Purchasers (such agreement as amended, restated or supplemented from time to
time, the “Registration Rights Agreement”).

 

WITNESSETH as follows:

 

The Permitted Transferee confirms that it has been provided with a copy of the
Registration Rights Agreement and all amendments, restatements and supplements
thereto and hereby covenants with each of the parties to the Registration Rights
Agreement from time to time to observe, perform and be bound by all the terms
and conditions of the Registration Rights Agreement which are capable of
applying to the Permitted Transferee to the intent and effect that the Permitted
Transferee shall be deemed as and with effect from the date hereof to be a party
to the Registration Rights Agreement and to be subject to the obligations
thereof.

 

The address and facsimile number at which notices are to be served on the
Permitted Transferee under the Registration Rights Agreement and the person for
whose attention notices are to be addressed are as follows:

 

[to insert contact details]

 

Words and expressions defined in the Registration Rights Agreement shall have
the same meaning in this Deed. This Deed shall be governed by and construed in
accordance with the laws of the State of New York.

 

This Deed shall take effect as a deed poll for the benefit of the Company, the
Purchasers (as defined in the Registration Rights Agreement), and any other
parties to the Registration Rights Agreement.

 

IN WITNESS whereof the Permitted Transferee has executed this Deed the day and
year first above written.

 

THE COMMON SEAL of [  ].

 

was hereunto affixed                  )

 

in the presence of:                     )

 

      (Director)          (Director/Secretary)   

 



 

 